PER CURIAM.
Mrs. Effie Flanary recovered a judgment against the City of Marion for $500 damages for personal injuries and doctor and hospital expenses incurred by reason of a fall sustained when she stepped into a hole in a sidewalk.
The evidence was sufficient to submit the questions of negligence and contributory negligence to the jury and to support its verdict.
It was not error to admit the testimony of the plaintiff’s husband that he had paid $200 in doctor and hospital bills and to submit the right of the plaintiff to recover the same, since legal liability of the wrongdoer to pay such expenses rests upon the ground that they were rendered necessary by the defendant’s act and not upon the ground that they have been paid. The defendant cannot take advantage of the fact that these expenses had been paid for the plaintiff by her husband. 25 C.J. S.Damages § 91; 15 Am.Jur., Damages, §§ 148, 199.
The motion for an appeal is overruled and the judgment stands affirmed.